REVERSE and RENDER in part; AFFIRM in part; and Opinion Filed April
20, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00761-CV

 SARAH CURTIS, IN HER CAPACITY AS CHIEF APPRAISER OF THE
       KAUFMAN COUNTY APPRAISAL DISTRICT, Appellant
                            V.
 RICK WILSON, INDIVIDUALLY AND AS CLASS REPRESENTATIVE
  OF PROPERTY OWNERS IN KAUFMAN COUNTY, TEXAS, Appellee

                On Appeal from the County Court at Law No. 2
                           Kaufman County, Texas
                     Trial Court Cause No. 102319-CC2

                        MEMORANDUM OPINION
                  Before Justices Whitehill, Schenck, and Evans
                            Opinion by Justice Evans
      Appellant Sarah Curtis, in her capacity as Chief Appraiser of the Kaufman

County Appraisal District, appeals the trial court’s denial of her plea to the

jurisdiction. In two issues, the Chief Appraiser asserts that the trial court lacked

subject-matter jurisdiction over appellee Rick Wilson’s lawsuit because he (1) did

not exhaust his administrative remedies and (2) failed to assert any facts that

establish a waiver of immunity. We affirm in part and reverse and render in part.
                                 BACKGROUND

      In April 2019, the Kaufman County Appraisal District sent out notices of

appraised values for properties in Kaufman County, including the property owned

by Wilson. Wilson, both as an individual and as the class representative of a putative

class of Kaufman County property owners, filed a lawsuit against the Chief

Appraiser alleging “[Kaufman County] properties increased in total value by over

$2 billion from 2018–representing an almost 20% increase.” Wilson further alleged

that the District failed to comply with the tax code because it “did not fulfill its

mandatory obligation to base its appraisal upon the individual characteristics that

affect the property’s market value, and take into account all available evidence that

is specific to the value of the property in determining the property’s market value.”

In his petition, Wilson sought declaratory relief that the Chief Appraiser’s valuation

of the properties violated the Texas statutory requirements in determining the 2019

market values as well as the constitutional mandate for equal and uniform taxation.

Wilson also sought as injunctive relief the setting aside the District’s 2019 property

valuations and requiring the Chief Appraiser to conduct a reappraisal of all the

properties in the county in a manner that complies with those constitutional and

statutory mandates. The Chief Appraiser filed an answer and asserted a plea to the




                                         –2–
jurisdiction.1 The trial court held a hearing and denied the plea to the jurisdiction.

The Chief Appraiser then timely filed this interlocutory appeal.

                                         STANDARD OF REVIEW

        Subject–matter jurisdiction is essential to “a court’s power to decide a case.”

Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 553–54 (Tex. 2000). A court acting

without such power commits fundamental error that we may review for the first time

on appeal. Texas Ass’n of Bus. v. Texas Air Control Bd., 852 S.W.2d 440, 445 (Tex.

1993). We review the denial of a plea to the jurisdiction de novo. MAG-T, L.P. v.

Travis Cent. Appraisal Dist., 161 S.W.3d 617, 624 (Tex. App.— Austin 2005, pet.

denied).

                                               ANALYSIS

        In her first issue, the Chief Appraiser asserts that the trial court lacked subject–

matter jurisdiction over Wilson’s lawsuit because he did not exhaust his

administrative remedies.2 We agree in part.




    1
      In her plea to the jurisdiction, the Chief Appraiser only raised immunity to suit and did not assert
failure to exhaust administrative remedies.
    2
      Wilson notes that this issue was not a basis for appellant’s plea to the jurisdiction in the trial court.
This issue, however, was raised during the hearing on the plea to the jurisdiction and the trial court’s order
stated that it considered the plea to the jurisdiction, the response, “the pleadings of the parties in this case,
the briefs and arguments of the parties, and applicable constitutional, statutory, and case authorities . . . .”
(emphasis added). See B.C. v. Steak N Shake Operations, Inc., No. 17-1008, 2020 WL 1482586, at *4 (Tex.
March 27, 2020). In addition, subject-matter jurisdiction is an issue that may be raised for the first
time on appeal and it may not be waived by the parties. See Texas Air Control Bd., 852 S.W.2d at 445.
                                                     –3–
      The Texas Constitution provides district courts with original jurisdiction of

all actions except where the Texas Legislature bestows original jurisdiction on other

courts or administrative bodies:

      District Court jurisdiction consists of exclusive, appellate, and original
      jurisdiction of all actions, proceedings, and remedies, except in cases
      where exclusive, appellate, or original jurisdiction may be conferred by
      this Constitution or other law on some other court, tribunal, or
      administrative body. District Court judges shall have the power to issue
      writs necessary to enforce their jurisdiction.

See TEX. CONST. art. V, § 8. As relevant to this case, the Texas Legislature created

both the statutory county court in which this suit was filed and the county-based

appraisal districts which are responsible for “appraising property in the district for

ad valorum tax purposes.” See TEX. GOVT. CODE § 25.1311(2) (creation of County

Court at Law No. 2 of Kaufman County); TEX. TAX CODE § 6.01. An “ad valorem

tax” is a tax on property at a certain rate based on the property’s value. See

City of Austin v. Travis Cent. Appraisal Dist., 506 S.W.3d 607, 613 (Tex. App.—

Austin 2016, no pet.).

      The tax code also establishes a detailed set of administrative procedures that

property owners must abide by to contest the imposition of property taxes. See TEX.

TAX CODE §§ 41.01–43.04. For example, the administrative review process is

initiated by the taxpayer’s “protest” to an “appraisal review board.” In his protest,

the taxpayer is entitled to challenge several specific aspects of his assessment, as

well as any other action “that applies to and adversely affects the property owner”


                                         –4–
in connection with the ad valorem tax on his property. Id.§ 41.41(a)(9). The protest

is determined by the board in a hearing attended by a full range of procedural

safeguards, many of which are equivalent to those in a judicial proceeding. Id. at

§§ 41.44–.69. The appraisal review board is specifically empowered to revise an

incorrect appraisal. Id. at § 41.47. The judicial review process authorized by the tax

code contemplates that the taxpayer may sue in the district court to challenge the

determination made by the appraisal review board. Id. at § 42.01.

      Under the tax code, however, a taxpayer must exhaust the remedies provided

by these administrative procedures in order to raise most grounds of protest in

defense of a suit to collect taxes or as a basis for a claim for relief. See Cameron

Appraisal Dist. v. Rourk, 194 S.W.3d 501, 502 (Tex. 2006). Section 42.09(a) of the

Texas Tax Code specifically provides:

      (a) Except as provided by Subsection (b) of this section, procedures
      prescribed by this title for adjudication of the grounds of protest
      authorized by this title are exclusive, and a property owner may not
      raise any of those grounds:

             (1) in defense to a suit to enforce collection of delinquent taxes;
             or

             (2) as a basis of a claim for relief in a suit by the property owner
             to arrest or prevent the tax collection process or to obtain a refund
             of taxes paid.
Id. at § 42.09(a). The Supreme Court has repeatedly held that a taxpayer’s failure to

pursue an appraisal review board proceeding deprives the courts of jurisdiction to

decide most matters relating to ad valorem taxes. See Cameron Appraisal Dist., 194

                                          –5–
S.W.3d at 502; see also Matagorda Cty. Appraisal Dist. v. Coastal Liquids Partners,

L.P., 165 S.W.3d 329, 331 (Tex. 2005); Gen. Elec. Credit Corp. v. Midland Cent.

Appraisal Dist., 826 S.W.2d 124, 125 (Tex. 1992) (per curiam); Webb Cty.

Appraisal Dist. v. New Laredo Hotel, Inc., 792 S.W.2d 952, 954–55 (Tex. 1990).

          In this case, Wilson sought declaratory and injunctive relief from the trial

court. In Wilson’s request for declaratory relief, he requested the following:

          Plaintiffs seek a declaration that the Chief Appraiser’s valuation of their
          properties violated the Texas constitutional mandate for equal and
          uniform taxation and statutory requirements in determining 2019
          market values.

In regard to this claim, Wilson seeks nothing more than a declaration from the court

that the valuation method violated the constitutional requirement of equal and

uniform taxation. The Supreme Court has previously held that such a claim need

not be brought administratively. See Cameron Appraisal Dist., 194 S.W.3d at 502

(“The taxpayers here are seeking more than a declaration that taxing trailers is

unconstitutional—they are seeking to have their individual assessments set aside.

While the former claim need not be brought administratively, the latter must.”). As

such, without the requirement to exhaust administrative remedies, the trial court has

jurisdiction over Wilson’s declaratory relief claim. Accordingly, we affirm the trial

court’s denial of the plea to the jurisdiction regarding Wilson’s claim for declaratory

relief.

          Wilson also sought the following injunctive relief in his petition:


                                             –6–
       If the Court finds that the Chief Appraiser contravened Texas
       constitutional and statutory mandates in determining the 2019 property
       valuations, then Plaintiffs request, pursuant to Chapter 65 of the Texas
       Civil Practice and Remedies Code, the Court issue an order setting
       aside the District’s 2019 property valuations and requiring the Chief
       Appraiser to conduct a reappraisal that complies with those
       constitutional and statutory mandates.

Wilson argues that this claim is outside the scope of Chapters 41 and 42 of the tax

code because he is not asking the trial court to review any determination of the

appraisal review board or determine the market value of any property. Instead,

Wilson asserts that he is only asking the trial court, if it finds that the Chief Appraiser

contravened Texas constitutional and statutory requirements in her appraisal

methods, to order the Chief Appraiser to conduct new appraisals. Wilson, however,

cites no case law in support of his assertion that the district court has jurisdiction to

hear his request for injunctive relief. To the contrary, our sister courts have held

that trial courts do not have jurisdiction to entertain requests for injunctive relief in

tax disputes, including those based on alleged constitutional violations, because the

tax code provisions provide the exclusive remedy in the appraisal review proceeding.

See Texas Architectural Aggregate, Inc. v. Adams, 690 S.W.2d 640, 642 (Tex.

App.—Austin 1985, no writ) (holding that legislature intended to supplant

common–law causes of action and equitable remedies with provisions in property

tax code for administrative and judicial review of assessments made by taxing

authorities); Brazoria Cty. Appraisal Dist. v. Notleft, Inc., 721 S.W.2d 391, 393

(Tex. App.—Corpus Christi–Edinburg 1986, no writ) (“In the Tax Code, the

                                           –7–
legislature has provided a comprehensive plan for appeal of taxing authorities’

decisions, and has required property owners to follow that plan. Injunctive relief to

prevent that scheme from being implemented conflicts with the Tax Code as a whole

and section 42.09 in particular.”); Schneider v. Williamson Cent. Appraisal Dist.,

No. 03-16-00781-CV, 2017 WL 2417836, at *1 (Tex. App.—Austin May 31, 2017,

pet. denied) (Based on the tax code’s “systematic scheme of administrative review,”

trial court properly granted plea to the jurisdiction on appellant’s injunctive relief

claim for alleged unconstitutional appraisal methods). In accordance with this line

of cases, we reverse the trial court’s denial of the Chief Appraiser’s plea to the

jurisdiction with regard to Wilson’s claim for injunctive relief.

      B.     Governmental Immunity

      In her second issue, the Chief Appraiser asserts that Wilson’s claims against

her are barred by (1) governmental immunity and (2) failure to allege an ultra vires

act which could defeat the Chief Appraiser’s immunity. As we have already

concluded that Wilson’s request for injunctive relief is barred by the requirements

of the tax code, we only address Wilson’s request for declaratory relief.

      In Wilson’s petition, he alleged that the Chief Appraiser’s actions violated the

Texas constitutional and statutory mandates to value properties as follows:

      Section 23.01(b) of the Tax Code requires “each property shall be
      appraised based upon the individual characteristics that affect the
      property’s market value, and all available evidence that is specific to
      the value of the property shall be taken into account in determining the
      property’s market value.” According to the District, there are
                                         –8–
      approximately 77,000 parcels in Kaufman County, Texas. The District
      employs six appraisers. Plaintiffs contend that the District did not
      fulfill its mandatory obligation to base its appraisal upon the individual
      characteristics that affect the property’s market value, and take into
      account all available evidence that is specific to the value of the
      property in determining the property’s market value.

      Section 23.01(b) of the Tax Code requires that the “same or similar
      appraisal methods and techniques shall be used in appraising the same
      or similar kinds of property.” The District’s 2019 appraisal records are
      replete with disparate valuations of similarly situated and comparable
      properties, which valuations could not have been derived by using
      similar appraisal methods and techniques. According to the Chief
      Appraiser, a Computer program was utilized in determining property
      values. The Chief Appraiser and Deputy Chief Appraiser have
      admitted that the program has produced thousands of erroneous
      valuations. As a matter of law, property tax on valuations that are
      greater than market value cannot be equal and uniform.

Thus, Wilson alleges the trial court should declare the appraisal method utilized a

computer program that incorrectly valued every property by failing to comply with

the constitutional and statutory mandates.       Wilson did not seek a declaratory

judgment as to the individual appraised value of each property in Kaufman County.

      A declaratory judgment action may be brought by private parties seeking

declaratory relief against state officials who allegedly act without legal or statutory

authority. See Brennan v. City of Willow Park, 376 S.W.3d 910, 922 (Tex. App.—

Fort Worth 2012, pet. denied) (citing Nat. Res. Conservation Ctr. v. IT-Davy, 74
S.W.3d 849, 855 (Tex. 2002)); Hous. Belt & Terminal Ry. Co. v. City of Houston,

487 S.W.3d 154, 161 (Tex. 2016) (“As already noted, while governmental immunity

provides broad protection to the state and its officers, it does not bar a suit against a


                                          –9–
government officer for acting outside his authority—i.e., an ultra vires suit.”). As

stated above, Wilson seeks a declaratory judgment that the Chief Appraiser failed to

appraise the properties on an equal and uniform basis because the properties were

not appraised based on their individual characteristics as required by the tax code.

Thus, Wilson asserts that the Chief Appraiser failed to act in accordance with

statutory authority in making these appraisals. The Supreme Court has held that

these types of suits are not suits against the State because “suits to compel state

officers to act within their official capacity do not attempt to subject the State to

liability.” See IT-Davy, 74 S.W.3d at 855. Thus, the Supreme Court concluded

“certain declaratory–judgment actions against state officials do not implicate the

sovereign-immunity doctrine.” Id. Accordingly, Wilson’s claim for declaratory

relief is not barred by governmental immunity.3

                                           CONCLUSION

        The trial court lacked jurisdiction over Wilson’s claim for injunctive relief

and should have dismissed the claim. We reverse and render as to that portion of

the trial court’s judgment.




    3
      Under the doctrine of sovereign immunity, a unit of state government is immune from suit and liability
unless the State consents to waive its immunity. See Univ. of Tex. Health Sci. Ctr. at San Antonio v. Stevens,
330 S.W.3d 335, 338 (Tex. App.—San Antonio 2010, no pet.). Governmental immunity applies to local
entities such as the district and city, and encompasses both immunity from suit and immunity from liability.
Multi-County Water Supply Corp. v. City of Hamilton, 321 S.W.3d 905, 907 (Tex. App.—Houston [14th
Dist.] 2010, pet. denied).
                                                   –10–
      We affirm the portion of the judgment retaining jurisdiction over the claim for

declaratory relief.



                                           /David Evans/
                                           DAVID EVANS
                                           JUSTICE

190761F.P05




                                       –11–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

SARAH CURTIS, IN HER                           On Appeal from the County Court at
CAPACITY AS CHIEF                              Law No. 2, Kaufman County, Texas
APPRAISER OF THE KAUFMAN                       Trial Court Cause No. 102319-CC2.
COUNTY APPRAISAL DISTRICT,                     Opinion delivered by Justice Evans.
Appellant                                      Justices Whitehill and Schenck
                                               participating.
No. 05-19-00761-CV           V.

RICK WILSON, INDIVIDUALLY
AND AS CLASS
REPRESENTATIVE OF
PROPERTY OWNERS IN
KAUFMAN COUNTY, TEXAS,
Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED AND RENDERED in part. We REVERSE that portion of
the trial court’s judgment which denied the plea to the jurisdiction in regard to
appellee Rick Wilson’s claim for injunctive relief and RENDER judgment in favor
of appellant on that claim. In all other respects, the trial court’s judgment is
AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered April 20, 2020.


                                        –12–